         Case 1:18-cv-06492-DLI-CLP Document 4 Filed 11/19/18 Page 1 of 1 PageID #: 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                                                                      )
                                                                      )
                                                                      )
                           Luis Baez                                  )
                            Plaintiff(s)                              )
                                                                      )                              18cv6492
                                v.                                            Civil Action No.
                                                                      )
      Agora Realty LLC, America Realty LLC, and                       )
                Ilias Theodoropoulos                                  )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Agora Realty LLC
                                           America Realty LLC
                                           Ilias Theodoropoulos
                                           3808 Bell Blvd
                                           Bayside, NY 11361-2170
                                           Queens County


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Jesse C. Rose, Esq.
                                           The Rose Law Group, PLLC
                                           31-09 Newtown Avenue Suite 309
                                           Astoria, New York 11102


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  Douglas C. Palmer
                                                                                 CLERK OF COURT

                                                                                 /s/Priscilla Bowens
Date:        11/19/2018
                                                                                           Signature of Clerk or Deputy Clerk
